Title: To James Madison from Wilson and Blackwell, 28 November 1803 (Abstract)
From: Wilson and Blackwell
To: Madison, James


28 November 1803, Trenton. “Our appointment to promulgate the laws U. S. in this state, extending only to those of the Seventh Congress, we have not published those passed this session, as such publication could not be deemed official. Should it be your pleasure, signified to us, we will immediately commence the promulgation of the acts of this Congress. The True American has probably as extensive a circulation as any country paper South of the Hudson river, and much more so than any printer in this State.”
 

   
   RC (DNA: RG 59, ML). 1 p.; docketed by Wagner.


